Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cone or pyramid shaped hood of claims 16 and 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 30 and 36 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification 
Regarding claim 30, applicant’s disclosure does not appear enabling for simultaneous water spraying and fanning.
Regarding claim 36, applicant’s disclosure does not specify this particular method step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-10, 12, 14, 16, 19, 27, 29-31, 33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Amphlet GB 2457533 in view of Bunger US 4,476,809.

Regarding claim 1, Amphlet teaches a cooling device for horses, in particular heat stressed horses, wherein the cooling device comprises:
a stand, which comprises: a left side part; a right side part; a front door; and a rear door (figure 3 with doors 17 as shown and described in at least page 8 line 6 of the disclosure, etc.); 
a water sprayer, which is arranged centrally between both side parts and both doors, and which has a downwards directed water outlet (at least a centrally oriented overhead spray head 23 is shown) and;

but does not specify the water sprayer provided at a height of at least 150 cm; or that the dryer is a “fan.”
However, given the use of the device with horses, such a minimum height would be obvious. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a height, in order to accommodate a general size for horses, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Furthermore, Bunger teaches air-moving units as “fans” (19). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide fan elements within the dryer(s) of Amphlet, in order to more specifically direct air flow, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 2, the references teach the cooling device according to claim 1, wherein Amplet further teaches the cooling device comprises two fans which are arranged adjustable in height and angular orientation above the front door on the stand, wherein the two fans are positioned at an offset from each other (as previously described, where a front two of the heads may be dryer fans, etc.).

Regarding claim 3, the references teach the cooling device according to claim 2, but do not specify wherein the two fans are directed such that their air flows cross each other.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to orient the fans as recited, in order to dry multiple areas of the horse simultaneously, etc.; 

Regarding claim 7, the references teach the cooling device according to claim 1, but do not specify wherein the at least one fan has a surface area of at least 20 cm x 20 cm.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such sizes, in order to accommodate various tolerances of particular horses, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 8, the references teach the cooling device according to claim 1, but do not specify wherein rotor blades of the at least one fan have a radial dimension of at least 15 cm (see claim 7 rejection).

Regarding claim 9, the references teach the cooling device according to claim 1, wherein Amphlet further teaches the water sprayer is configured for spraying downwards in an angular range (as inherently shown/understood).

Regarding claim 10, the references teach the cooling device according to claim 9, wherein Amphlet further teaches the angle of the angular range is chosen such that substantially all water hits the back of the horse in use (as generally understood given the central location of the sprayer).

Regarding claim 12, the references teach the cooling device according to claim 1, wherein Amphlet further teaches the water sprayer is configured for finely nebulizing the water (being sprayers, some degree of finely nebulized water is inherently understood);

However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such sizes, in order to accommodate various tolerances of particular horses, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 14, the references teach the cooling device according to claim 1, but do not specify wherein the water sprayer is configured for spraying water droplets imitating natural rainfall.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such droplet size/speed, in order to accommodate various tolerances of particular horses, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 16, the references teach the cooling device according to claim 1, wherein Amphlet further teaches the water sprayer is provided with a hood for delimiting the spraying within a predetermined range around the downwards direction (in the alternate embodiment of figure 12).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a hood, in order to maintain the water within the desired area, etc.

Regarding claim 27, the references teach the cooling device according to claim 1, wherein Amphlet further teaches the cooling device further comprises a tub, which is arranged in the stand between the side part and the doors and which substantially fills the horizontal surface spanned by the stand (67 of alternate embodiment of figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a tub, in order to recycle the water, etc., as described by Amphlet.


Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide multiple devices, in order to accommodate cooling of multiple horses simultaneously, etc.

Regarding claim 30, the references teach a method for cooling down heated horses, in particular heat stressed horses, using a cooling device according to claim 1, wherein Amphlet further teaches the method comprising the following steps: 
a) a horse is first led through the front door into the stand; the front door is then closed again; the rear door remains closed (as inherently described), 
b) in a first step, water is directed via the water sprayer onto the back of the horse, this is done for one of at least a few seconds and at least 5 minutes (at least a few seconds being inherently described), 
but does not specify step c) at the same time, an air flow is then directed by the at least one fan onto the back of the horse from behind, this is done for 5 minutes; or step d) finally, the rear door is opened, and the horse is led out of the stand.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to perform fanning simultaneous with spraying, in order to speed up the drying process for example.
Furthermore, step d) is an obvious option within the embodiment of figure 3 of Amphlet with the doors provided at each end of the stand. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a step, in order to provide continual forward motion of the horse to exit the stand.

Regarding claim 31, the references teach the method according to claim 30, but do not specify wherein during step b) finely nebulized water is directed via the water sprayer onto the back of the horse 
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to spray for at least 5 minutes, in order to accommodate the appropriate spraying necessary for a particular horse after a particular workout; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such sizes, in order to accommodate various tolerances of particular horses, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 33, the references teach the method according to claim 30, wherein during step b) water droplets imitating natural rainfall are directed via the water sprayer onto the back of the horse for 5 minutes (see previous rejections).

Regarding claim 36, the references teach the method according to claim 30, wherein at least at the end of step c) five clinical parameters of the horse representative for heat stress are monitored, wherein the five clinical parameters are rectal temperature, heart rate, respiratory frequency, neck skin fold elasticity and capillary refill time, and wherein the steps b) and c) are repeated if the monitored five clinical parameters indicate that the horse still suffers from heat stress (see previous rejections).

Regarding claim 37, the references teach the cooling device according to claim 14, but do not specify wherein the water droplets have a diameter of at least 0.5 mm, and wherein the water droplets have a diameter of at most 8 mm.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such droplet sizes, in order to accommodate various tolerances of particular horses, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 38, the references teach the cooling device according to claim 16, but do not specify wherein the hood has the shape of a cone or a pyramid.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a shape, in order to meet directed water/air flow for particular shaped horses; since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.
In response to applicant's argument that Bunger’s fan is not obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Furthermore, Amphlet already teaches a “dryer,” Bunger is merely used to specify a “fan” within the dryer. Applicant has not successfully argued why specifying a fan within the dryer of Amphlet would not have been very obvious to one having ordinary skill in the art, at the time of the invention.
In response to applicant's argument that Amphlet does not specify heat stress, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644